Appeal by the petitioner father from an order of the Family Court, Orange County, dated November 15, 1979, which, after a hearing, dismissed his petition seeking a change of custody. Order affirmed, without costs or disbursements. The Family Court properly dismissed the petition because there was no material change of circumstances warranting a transfer of custody from the mother to the father (see Matter of Ebert v Ebert, 38 NY2d 700). Petitioner was afforded a full and adequate hearing at which he failed to sustain his burden of showing why a change of custody was necessary. A reading of the record reveals that the Family Court Judge considered and weighed all of the factors, including the best interests of the children and the fitness of the respective parties as parents, and made his ruling after a thoughtful analysis thereof. Mollen, P. J., Lazer, Cohalan and Margett, JJ., concur.